Title: To James Madison from John Graham, 6 September 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 6th. Sepr. 1808

I have the Honor to inclose for your Signature three Letters to the Secretary of the Treasury, with Explanatory Notes in pencil.  I mentioned in my Letter of Friday that Mr. Davidson had said he should cause Mr. Lear’s Bill for $12,000 to be protested if it was not paid.  The Protest was made today; tho Davidson has promised me that he would hold up the Bill until thursday when I gave him to understand it would be paid.  I shall write a Line to Mr. Sargent the Holder of the Bill to explain the circumstances of the case.
You will see from a Letter now sent that Genl. Turreau is not well pleased.  Since he wrote he has received permission for the Departure of his Vessels, tho’ I understand Mr. Gallatin’s instructions to the Collector are rigid.  With very great Respect I have the Honor to be Sir Your Mo: Obt Sert

John Graham

